Exhibit 23.4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of Vermont Electric Power Company, Inc. as Manager of Vermont Transco LLC We consent to the incorporation by reference in Registration Statement (Nos.333-141681, 333-151019 and 333-162979) on FormS-3 and Registration Statement (No.333-152872) on FormS-8 of Central Vermont Public Service Corporation of our report dated March13, 2012, relating to the balance sheet of Vermont Transco LLC as of December31, 2011, and the related statements of income, changes in members’ equity, and cash flow for the year ended December31, 2011, appearing in the Annual Report on Form10-K of Central Vermont Public Service Corporation for the year ended December 31, 2011. /s/ DELOITTE & TOUCHE LLP Boston, Massachusetts March 13, 2012
